Name: Commission Regulation (EEC) No 71/81 of 12 January 1981 on the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 1 . 81 Official Journal of the European Communities No L 11 / 5 COMMISSION REGULATION (EEC) No 71 /81 of 12 January 1981 on the sale of olive oil held by the Italian intervention agency Whereas, in view of the large size of the lots put up for sale , special provisions should be made in respect of delivery and payment ; Whereas , in view of the detailed arrangements for payment, special measures should be adopted for the EAGGF to take over the interest charges ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats ; Whereas the EAGGF Committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency, Azienda di Stato per gli interventi sul mercato agricolo , hereinafter called 'AIMA', shall put up for sale some 33 000 tonnes of virgin olive oil from intervention purchases made during the 1977/78 olive marketing year, in accor ­ dance with the provisions of this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( J ), as last amended by the Act of Accession of Greece (2), and in particular Article 1 2 (4) thereof, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3 ), as last amended by Regulation (EEC) No 249 /80 (4 ), and in particular Article 5 thereof, Whereas the olive oil bought in by the Italian inter ­ vention agency during the 1977/78 marketing year has been put up for sale by tender on several occa ­ sions ; whereas it has only been possible to sell a small proportion of the said oil to date ; Whereas it appears that the existing market situation is suitable for again putting up for sale the said oil which , on account of its characteristics , is sought after by Community operators, particularly for the produc ­ tion of refined oil ; Whereas, in view of the results of earlier invitations to tender, it seems appropriate to put the oil in question up for sale by another procedure ; whereas, in order to facilitate sale of a product with special characteristics , it should be put up for sale in fairly substantial lots ; Whereas production of olive oil in the 1980/81 marketing year is expected to be plentiful , particularly in respect of oils for direct consumption ; whereas steps must be taken to ensure that oils sold by the intervention agency do not interfere with the normal sale of production from the present marketing year ; whereas , for this purpose, purchasers of the said oils should be obliged to refine them or market them outside the Italian and Greek markets ; Whereas, in order to ensure that the obligations arising either under the application lodged or under the contract concluded are complied with , provision should be made for requiring a security and another appropriate guarantee to be provided ; Article 2 The olive oil referred to in Article 1 shall be put up for sale in six lots of about 5 500 tonnes each . Article 3 A notice of sale shall be posted by AIMA at its head ­ quarters, via Palestro 81 , Rome (Italy), not later than 31 January 1981 . This notice shall state the lots of oil put up for sale and the place where they are stored . Article 4 1 . The selling price for the oil shall be fixed at Lit 210 000 per 100 kilograms . 2 . This price shall relate to 100 kilograms net of oil delivered ex-storage depot, either in the purchaser's own drums loaded on a vehicle provided by him or in the purchaser's tank vehicles . Article 5(') OJ No 172, .30 . 9 . 1966, p . 3025/66 . (J ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3 ) OJ No L 216, 5 . 8 . 1978 , p . 1 . ( «) OJ No L 28 , 5 . 2. 1980 , p . 1 . 1 . Applications to purchase shall be submitted in writing to AIMA. They shall be delivered by hand No L 11 /6 Official Journal of the European Communities 13 . 1 . 81 purchaser the applicant who submits applications to purchase several lots or, where this is impossible, shall determine the purchaser by drawing lots . 2 . The day of submission of applications shall be the day the said application is received by AIMA, provided that it is received not later than 2 p.m . hours local time . Any application received on a day other than a working day for AIMA, or on a working day but after the time fixed in the above subparagraph , shall be considered to have been submitted on the first working day following the day on which it was received . 3 . Prospective purchasers may examine at the storage depot the oil offered for sale and may obtain a sample thereof, in containers supplied by them for that purpose , on payment of a price determined on the basis of the price referred to in Article 4. Article 7 with acknowledgement of receipt, or by registered letter . 2 . Applications to purchase shall include at least the following particulars : (a) the name and full postal address of the applicant ; (b) the number or numbers of the lot or lots concerned . 3 . Each application to purchase must relate to all the oil contained in at least one lot . Applications may not be withdrawn . 4 . Applications to purchase shall be valid only if they are accompanied by : (a) a security of Lit 10 000 per 100 kilograms ; (b) a statement by the applicant waiving any objec ­ tions to the accuracy of the description under which the oil is offered for sale ; (c) an undertaking by the applicant to refine the oil purchased or not to market it on the Italian or Greek markets . The Italian administration shall take all necessary measures to ensure that the purchaser fulfils the under ­ taking mentioned in paragraph (c) above . The security shall be in cash or in the form of a guarantee issued by an institution satisfying the criteria laid down by the Member State in which it is situated . The security shall be released if no sale is made to the party concerned. It shall likewise be released when the contract of sale is concluded . 5 . The purchaser shall , at the time the contract of sale is concluded, provide a guarantee for AIMA that the contract will be executed . This guarantee shall be equal to the amount payable by the buyer plus 10 % and shall be given by an insti ­ tution satisfying the criteria laid down by the Member State in which it is situated . The guarantee shall be released when the purchaser provides proof that the obligations under the contract have been complied with . As soon as the sale is concluded, the containers concerned shall be sealed in the presence of both parties . The containers shall remain sealed until the oil is withdrawn by the purchaser . Article 8 1 . The purchaser is required to withdrawn, in each period of 30 days, at least 10 % and at most 20 % of the purchased quantity. The withdrawal of the oil shall commence on 15 March 1981 . 2 . If each lot is not withdrawn within the said time limits : (a) the oil shall remain in storage at the purchaser's risk ; (b) the purchaser shall pay AIMA a sum for storage calculated on the basis of the quantity to be with ­ drawn and an amount equal to Lit 1 700 per 100 kilograms for each period or part period of 30 days of additional storage . Article 6 Article 91 . Sales shall commence on the 10th day following posting of the notice of sale . Sales shall be carried out in the order of submission of applications to purchase, until the lots put up for sale are all disposed of . If applications to purchase are submitted on the same day for the same lot, AIMA shall designate as The purchaser shall pay AIMA the purchase price for each lot of oil withdrawn, not later than the end of the fifth month following that in which the quantity concerned was withdrawn according to the provisions of Article 8 ( 1 ). 13 . 1 . 81 No L 11 /7Official Journal of the European Communities Article 10 2. Should the payment for the quantities purchased be made after the expiry of the period laid down in Article 9, the interest on overdue payment shall be charged to the buyer. 1 . with regard to finance by the Guarantee Section of the EAGGF, the quantities covered by the sale referred to in this Regulation shall be considered to have been withdrawn from intervention,  in respect of the interest charges referred to in Article 5 of Regulation (EEC) No 1883/78 , on the day of payment,  in respect of other expenditure and receipts to be entered in the account, on the day of their with ­ drawal from intervention . Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 January 1981 . For the Commission Finn GUNDELACH Member of the Commission